Judge Owslet
delivered the opinion of the court.
Although when the applicant is the owner of the land on but one Side of a stream, it is necessary the record giving leave to buiid a mill should contain a suggestion whether or not the bed of the stream belongs to the applicant or the Commonwealth, we are of opinion such a suggestion is not *590necessary, when the applicant is shewn to he the owner of the lands on both sides of the stream.
Pope for appellant, Bibb for appellee.
In the present case, therefore, as the Neales appear to be (he owners of the lands on both sides of the stream, the in-'l1-1'51*1*011 should not, on account of the record containing no suggestion to whom the bed belongs, have been quashed, The order of the county court must be reversed with cost, ^le cause remar|ded, and further proceedings had nobir-f consistent with this opinion.